Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is the prior art fail to teach a sampling controller that is configured to: (i) receive, from the second processor, a first identifier associated with first data that is to be transmitted to the second processor, (ii) receive a first enable signal associated with the first data, and (iii) generate an identification signal and a sampling signal based on the first identifier and the first enable signal; a sampling circuit that is coupled with the sampling controller, and configured to receive the identification signal, the sampling signal, and a first data count associated with the first data, and sample, based on the identification signal and the sampling signal, the first data count to generate a first sampled count; and a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data flow of the first data from the first processor to the second processor. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 10, the primary reason for allowance is the prior art fail to teach a sampling controller that is configured to: (i) receive, from the second processor, a first identifier associated with first data that is to be received from the second processor, (ii) receive a first enable signal associated with the first data, and (iii) generate an identification signal and a sampling signal based on the first identifier and the first enable signal; a sampling circuit that is coupled with the sampling controller, and configured to receive the identification signal, the sampling signal, and a first data count associated with the first data, and sample, based on the identification signal and the sampling signal, the first data count to generate a first sampled count; and a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data flow of the first data from the second processor to the first processor. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 19, the primary reason for allowance is the prior art fail to teach a second sampling controller that is configured to: (i) receive, from the second processor, a second identifier associated with second data that is to be received from the second processor, (ii) receive a second enable signal associated with the first data, and (iii) generate a second identification signal and a second sampling signal based on the second identifier and the second enable signal; a second sampling circuit that is coupled with the second sampling controller, and configured to receive the second identification signal, the second sampling signal, and a second data count associated with the second data, and sample, based on the second identification signal and the second sampling signal, the second data count to generate a second sampled count; and a second data flow controller that is coupled with the second sampling circuit, and configured to receive the second identifier, the second data count, the second enable signal, and the second sampled count, and generate a second control signal to control data flow of the second data from the second processor to the first processor. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-9, 11-18, and 20 are considered allowable based on their respective dependence on allowed claims 1, 10, and 19.
U.S. Patent No. 7,574,320 discloses a remote monitoring system is disclosed. In one such embodiment, a system may comprise a first measuring unit disposed within a structure, a first processor disposed in operative communication with the first measuring unit, and a second processor disposed within the structure. The first measuring unit may comprise a first sensor adapted to detect a first parameter. The first measuring unit may be adapted to output a first signal associated with the first parameter. The first processor may be adapted to receive the first signal and to control the first measuring unit. The second processor may be disposed in operative communication with the first measuring unit and the first processor. However, ‘320 fails to specify a sampling controller that is configured to: (i) receive, from the second processor, a first identifier associated with first data that is to be transmitted to the second processor, (ii) receive a first enable signal associated with the first data, and (iii) generate an identification signal and a sampling signal based on the first identifier and the first enable signal; a sampling circuit that is coupled with the sampling controller, and configured to receive the identification signal, the sampling signal, and a first data count associated with the first data, and sample, based on the identification signal and the sampling signal, the first data count to generate a first sampled count; and a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data flow of the first data from the first processor to the second processor as now recited in claim 1 of the present invention. ‘320 also fails to specify a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data as now recited in claim 10 of the present invention. ‘320 also fails to specify a second sampling controller that is configured to: (i) receive, from the second processor, a second identifier associated with second data that is to be received from the second processor, (ii) receive a second enable signal associated with the first data, and (iii) generate a second identification signal and a second sampling signal based on the second identifier and the second enable signal; a second sampling circuit that is coupled with the second sampling controller, and configured to receive the second identification signal, the second sampling signal, and a second data count associated with the second data, and sample, based on the second identification signal and the second sampling signal, the second data count to generate a second sampled count; and a second data flow controller that is coupled with the second sampling circuit, and configured to receive the second identifier, the second data count, the second enable signal, and the second sampled count, and generate a second control signal to control data flow of the second data from the second processor to the first processor as now recited in claim 19 of the present invention. 
U.S. Patent No. 7,143,410 discloses a host system is provided with a shared resource (such as work queues and completion queues); multiple processors arranged to access the shared resource; and an operating system arranged to allow multiple processors to perform work on the shared resource concurrently while supporting updates of the shared resource. Such an operating system may comprise a synchronization algorithm for synchronizing multiple threads of operation with a single thread so as to achieve mutual exclusion between multiple threads performing work on the shared resource and a single thread updating or changing the state of the shared resource without requiring serialization of all threads. However, ‘410 fails to specify a sampling controller that is configured to: (i) receive, from the second processor, a first identifier associated with first data that is to be transmitted to the second processor, (ii) receive a first enable signal associated with the first data, and (iii) generate an identification signal and a sampling signal based on the first identifier and the first enable signal; a sampling circuit that is coupled with the sampling controller, and configured to receive the identification signal, the sampling signal, and a first data count associated with the first data, and sample, based on the identification signal and the sampling signal, the first data count to generate a first sampled count; and a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data flow of the first data from the first processor to the second processor as now recited in claim 1 of the present invention. ‘410 also fails to specify a data flow controller that is coupled with the sampling circuit, and configured to receive the first identifier, the first data count, the first enable signal, and the first sampled count, and generate a control signal to control data as now recited in claim 10 of the present invention. ‘410 also fails to specify a second sampling controller that is configured to: (i) receive, from the second processor, a second identifier associated with second data that is to be received from the second processor, (ii) receive a second enable signal associated with the first data, and (iii) generate a second identification signal and a second sampling signal based on the second identifier and the second enable signal; a second sampling circuit that is coupled with the second sampling controller, and configured to receive the second identification signal, the second sampling signal, and a second data count associated with the second data, and sample, based on the second identification signal and the second sampling signal, the second data count to generate a second sampled count; and a second data flow controller that is coupled with the second sampling circuit, and configured to receive the second identifier, the second data count, the second enable signal, and the second sampled count, and generate a second control signal to control data flow of the second data from the second processor to the first processor as now recited in claim 19 of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862